Citation Nr: 1735531	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  14-09 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for spondylosis of the lumbar spine.

2. Entitlement to an initial rating higher than 20 percent for radiculopathy of the left lower extremity.

3. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected spondylosis of the lumbar spine and/or 
radiculopathy of the left lower extremity.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for residuals of a head injury.

6. Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected spondylosis of the lumbar spine.

10. Entitlement to service connection for chronic fatigue, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

11. Entitlement to service connection for a cervical spine disorder.

12. Entitlement to service connection for a left shoulder condition.

13. Entitlement to a bilateral hip condition, to include as secondary to a bilateral foot disorder.

14. Entitlement to service connection for a bilateral foot condition, including pes planus.

15. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active duty from October 1980 to October 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2011, August 2013, April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The December 2011 rating decision granted service connection for spondylosis of the lumbar spine (lumbar spine disability) and radiculopathy of the left lower extremity assigning an effective date of June 11, 2010, and initial evaluations of 20 percent for each disability.  The December 2011 rating decision also denied service connection claims for diabetes mellitus, type II; hypertension; residuals of a head injury; and a bilateral knee disorder.  The August 2013 rating decision denied service connection claims for bilateral hearing loss; tinnitus; sciatic nerve of the right leg; chronic fatigue; cervical strain; left shoulder condition; bilateral hip condition; and bilateral feet chronic pain.  The April 2014 rating decision denied the claim for TDIU.  

The Veteran testified at a videoconference hearing in April 2017 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All of the claims, with the exception of service connection for hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has normal hearing for VA purposes.  

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Bilateral hearing loss

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus as organic diseases of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (2015).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. at 263-64.  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including sensorineural hearing loss and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Here, the Veteran underwent a VA audiological examination in May 2012.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20
LEFT
20
20
15
25
20

Speech audiometry revealed speech recognition ability at 98 percent in the right ear and 94 in the left ear.  

In order to establish service connection for hearing loss, the Veteran must demonstrate that, at some point during the pendency of the claim, his hearing loss was manifested by an auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or auditory thresholds of 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 3.385.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.). 

Here, there is no medical evidence, to include on VA examination in May 2012,  that documents puretone thresholds and/or Maryland CNC speech discrimination scores that rise to the level of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a bilateral hearing loss disability in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159 (a)(1)(2016) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  

Absent any current diagnosis of a hearing loss disability in accordance with VA standards, an award of service connection for bilateral hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  See also Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); Degmetich, 104 F. 3d at 1332 (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes). 

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability is denied.  See 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Unfortunately, the Board must remand the remaining claims for additional development.  

The Veteran assertions are as follows:  that he has residuals of a head injury (to include headaches), a cervical spine disorder, a left shoulder condition, a bilateral hip condition, and a bilateral knee disorder as a result of an in-service motor vehicle accidents; that his bilateral knee and hip disorders were caused or aggravated by pes planus; that his hypertension and diabetes mellitus were caused by his diet while he was in the military and/or that his diabetes was caused by lack of exercise resulting from his service-connected low back disorder and radiculopathy of the left lower extremity; that he has radiculopathy of the right lower extremity associated with his service-connected low back disorder; that he has fatigue secondary to his service-connected PTSD and/or that his in-service treatment for pneumonia and upper respiratory infections was a pre-cursor to chronic fatigue syndrome; that he has tinnitus as a result of in-service noise exposure and that he has had tinnitus since he was in the military; and that he had pes planus prior to service that was aggravated by service.  He testified that his feet would swell as a result of  PT.  

The Veteran's service treatment records show that pes planus was noted on entrance examination in July 1980.  In August 1981, October 1981,and  February 1982, he was treated for respiratory problems.  See STRs dated August 11, 2981; October 20, 1981; October 22, 1981; and February 12, 1982.  Chest x-rays in October 1981 and February 1982 were normal.  In May 1982, he complained of pain in both legs and stated that he was running  PT and his legs just gave up.  There was very mild point tenderness along the Achilles tendon of both legs.  The assessment was mild tendonitis.  In May 1982, the Veteran stated that he fell and landed on his left side while playing basketball.  He complained of upper and mid-back pain and slight pain in his left arm.  The assessment was strain/bruise of the upper left back.  In September 1983, he sought treatment for back pain after a motor vehicle accident.  He said that the car went off the side of the road throwing his back against the car door.  He had muscular pain bilaterally from T-11 to L-4.  The assessment was a bruised back.  The Veteran's blood pressure readings in service were as follows:  130/54 in June 1981; 110/68, 116/70 and 130/70 in October 1981; 120/80 in November 1981 and November 1982; 110/58 in February 1982; 110/74 in May 1982; and 100/70 and 102/60 in June 1982.

At the outset, there is no separation examination associated with the Veteran's service treatment records.  He also testified that he was involved in a second motor vehicle accident when he rolled a TRAK vehicle and injured his neck and head, but there are no records related to a second MVA.  An additional request for the Veteran's complete service treatment records should be made.

In addition, the Veteran testified that he received treatment for his neck and shoulders from Christiana Hospital, Wilmington Delaware Hospital, or at St. Frances.  An attempt should be made to obtain his treatment records from these facilities.  

Further, the Veteran should be provided appropriate VA examinations concerning his claims for service connection for hypertension; a bilateral knee disorder; radiculopathy of the right lower extremity; chronic fatigue; a cervical spine disorder; a left shoulder condition; and a bilateral foot condition, as set forth below.

With respect to the Veteran's claims for increased ratings, he was last provided a VA examination in connection with his service-connected lumbar spine disability and radiculopathy of the left lower extremity in June 2012.  In the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the VA examinations of record fails to show that these additional requirements were tested or an explanation offered as to why additional testing was unnecessary.  In addition, since the June 2012 VA examination, the Veteran has indicated that his disabilities have increased in severity.  Therefore, these claims must once again be remanded for a VA examination.

In addition, since the claim for TDIU is intertwined with the claims for increased ratings for the back and left lower extremity, it must also be remanded.  The Board also notes that the Veteran's assertion in April 2017 that he was awaiting a rating decision regarding a claim for an increased rating for PTSD.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1. Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and any separation examination.

2.  As noted above, in April 2017 the Veteran's representative stated that he was awaiting a rating decision regarding a claim for an increased rating for PTSD.  The RO should take appropriate action, to include either adjudicating any pending claim for an increased rating for PTSD or providing the Veteran with an appropriate claim form to submit a claim.

3.  Make arrangements to obtain the Veteran's VA treatment records dated from October 2015 forward.

4.  Make arrangements to obtain the Veteran's treatment records from Christiana Hospital, Wilmington Delaware Hospital, and St. Frances Hospital.  

5. After the above has been completed, schedule the Veteran for a VA examination to assess the current level of severity of his service-connected lumbar spine disability and radiculopathy of the left lower extremity, as well as to determine the nature and etiology of any neurological disorder of the right lower extremity.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The appropriate Disability Benefits Questionnaire (DBQs) should be completed.  The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected spondylosis of the lumbar spine and radiculopathy of the left lower extremity.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current neurological disorder of the right lower extremity exists, and, if so, whether it was either (a) caused by, or (b) aggravated by (i.e., worsened by) the Veteran's service-connected spondylosis of the lumbar spine.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report. 

6.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any bilateral knee disorder, left shoulder condition, and neck disorder.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner must provide opinions as on the following:

(a)   Whether it is at least as likely as not (i.e., 50% or greater probability) that any current right and/or left knee disorder had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must acknowledge the in-service treatment in May 1982 when the Veteran complained of pain in both legs and stated that he was running  PT and his legs just gave up.  

(b)  Whether it is at least as likely as not (i.e., 50% or greater probability) that any current cervical spine disorder had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must acknowledge the in-service treatment in September 1983 when the Veteran sought treatment for back pain after a motor vehicle accident, stating that the car went off the side of the road throwing his back against the car door with a notation of muscular pain bilaterally from T-11 to L-4; and in May 1982 when the Veteran fell and landed on his left side while playing basketball with complaints of upper and mid-back pain.  

(c)  Whether it is at least as likely as not (i.e., 50% or greater probability) that any current left shoulder disorder had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must acknowledge the in-service treatment in May 1982 when the Veteran fell and landed on his left side while playing basketball with complaints of upper and mid-back pain and slight pain in his left arm with an assessment of strain/bruise of the upper left back.   

The examiner(s) should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

7.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any diabetes mellitus and hypertension.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

The examiner must provide opinions as on the following:

(a)   Whether it is at least as likely as not (i.e., 50% or greater probability) that any current diabetes mellitus had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must acknowledge and address the Veteran's assertion that his diabetes was caused by the diet/food he was provided during service.

(b) Whether it is at least as likely as not (i.e., 50% or greater probability) that any current diabetes was either (i) caused by, or (ii) aggravated by (i.e., worsened by) the Veteran's service-connected spondylosis of the lumbar spine and/or left lower extremity radiculopathy.  In providing this opinion, the examiner must acknowledge and address the Veteran's assertion that his diabetes was caused by lack of exercise resulting from his service-connected low back disorder and radiculopathy of the left lower extremity.

(c)  Whether it is at least as likely as not (i.e., 50% or greater probability) that any current hypertension had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must acknowledge and address the Veteran's assertion that his diabetes was caused by the diet/food he was provided during service.  The examiner must also acknowledge the Veteran's blood pressure readings in service, as follows:  130/54 in June 1981; 110/68, 116/70 and 130/70 in October 1981; 120/80 in November 1981 and November 1982; 110/58 in February 1982; 110/74 in May 1982; and 100/70 and 102/60 in June 1982.

The examiner(s) should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

8.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any fatigue.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner must determine whether that Veteran has a current disorder manifested by fatigue, such as chronic fatigue syndrome.  If so, the examiner must provide opinions on the following:

(a)  Whether it is at least as likely as not (i.e., 50% or greater probability) that the disability manifested by fatigue had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must acknowledge the in-service treatment for respiratory problems in August 1981, October 1981, and  February 1982.  See STRs dated August 11, 2981; October 20, 1981; October 22, 1981; and February 12, 1982, as well as the Veteran's assertion that his in-service treatment for respiratory problems was a pre-cursor to chronic fatigue syndrome.

(b) Whether it is at least as likely as not (i.e., 50% or greater probability) that the disability manifested by fatigue was either (i) caused by, or (ii) aggravated by (i.e., worsened by) the Veteran's service-connected PTSD.

The examiner should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

9.  Schedule the Veteran for an appropriate VA examination of his feet.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner must identify all current foot disorders found to be present, to include any pes planus.

The examiner must address the following:
 
(a)  Did the Veteran's pre-existing pes planus worsen during service?  The examiner should consider the Veteran's assertion that his feet would swell as a result of physical training, as well as the service treatment record dated in May 1982 showing that the Veteran complained of pain in both legs and stated that he was running  PT and his legs just gave up, with a finding of very mild point tenderness along the Achilles tendon of both legs and an assessment of tendonitis.  

(b)  If there was an increase in severity of the pes planus during service, does the clear and unmistakable (obvious, manifest, and undebatable) evidence show that the increase was due to the natural progress of this condition? 

The examiner should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

10.  Provide the Veteran an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities (PTSD, spondylosis of the lumbar spine, and left lower extremity radiculopathy) to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  

The examiner should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

11.  Finally,  readjudicate the claims on appeal.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


